DETAILED ACTION
Claim Status
	Applicant’s amendment filed January 28, 2022 has been entered. Claim 4 has been cancelled. Claims 1-3 and 5-27 are pending. Claims 11-12 and 14-27 are withdrawn. Claims 1-3, 5-10 and 13 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 13, in the reply filed on September 28, 2021 is acknowledged.
Claims 11-12 and 14-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification - withdrawn
Objection to the specification is withdrawn in view Applicant’s amendment to recite the size of the ASCII text file in bytes, and deletion of the embedded hyperlink. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2, which depends from claim 1, recites that the exosome protein marker protein is a protein present in a membrane of an exosome. It is unclear if claim 3 is limited to the exosome membrane proteins recited in claim 1 or if includes other exosome membrane proteins.

Claim 3, which depends from claim 1, recites that the exosome protein marker protein belongs to the tetraspanin family. It is unclear if claim 3 is limited to the tetraspanin proteins recited in claim 1 or if includes other tetraspanin proteins.

Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s amendment
Rejection of claim(s) 1-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Benaroch et al. (AU 2000010514 A1; published July 27, 2000, earliest effective filing date November 4, 1999) is withdrawn in view of Applicant’s amendment to claim to recite specific exosome marker proteins and cancelation of claim 4.

Claim Rejections - 35 USC § 103 – new rejection necessitated by amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benaroch et al. (AU 2000010514 A1; published July 27, 2000, earliest effective filing date November 4, 1999). This is a new rejection necessitated by Applicant’s amendment to claim to recite specific exosome marker proteins and cancelation of claim 4.
Benaroch et al. teach a plasmid comprising a nucleic acid construct comprising a nucleic acid encoding CD63 and a nucleic acid sequence encoding a cancer or viral antigen, which is a DNA vaccine. Specifically, Benaroch et al. teach peptides presented 
Benaroch et al. do not explicitly teach that the exosome marker protein is CD81, CD9, CD31, HLA-G, TSG101, Rab5b or ALIX.
However, Benaroch et al. teach that the addressing of the expression product towards the cell compartments enabling this product to be present in the exosomes, may also be conducted by fusing the coding region to all or part of a region encoding a membrane or transmembrane protein, in particular a membrane or transmembrane protein expressed in the exosomes. In this context, one particular embodiment of the invention entails the insertion of a recombinant product in an exosome through the expression of this product in the producer cell, in the form of a fusion with a membrane or transmembrane protein (page 22, line 19 to page 23, line 1) Benaroch et al. also teach that CD63, CD9 and CD81 are exosome markers expressed on their surface (page 74, lines 25-27).
Therefore, because Benaroch et al. teaches nucleic acid constructs and DNA vaccines comprising a cancer or viral antigen and an exosome marker protein comprising CD63, and also teaches that other membrane or transmembrane exosome 
Therefore, Benaroch et al. render obvious claims 1-10 and 13.
Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive. Applicant argues that Benaroch et al. do not teach or suggest an exosome marker comprising CD81, CD9, CD31, HLA-G, TSG101, Rab5b or ALIX. However, Benaroch et al. teaches that CD9 and CD81 are exosome marker proteins and that teaches that membrane or transmembrane exosome marker proteins other than CD63 can be used in the construct.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636